          Case 2:18-cr-00322-PD Document 65 Filed 03/29/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :
          v.                                   :      Crim. No. 18-322
                                               :
GEORGE MATIN                                   :
                                               :

                                         ORDER

       AND NOW, this 29th day of March, 2021, it having been reported that Defendant George

Matin is scheduled to receive his second dose of the COVID-19 vaccine on April 30, 2021, it is

hereby ORDERED that Matin shall report to his designated institution, USP Lompoc, on or

before May 14, 2021.



                                                         AND IT IS SO ORDERED.

                                                         /s/ Paul S. Diamond
                                                         _________________________
                                                         Paul S. Diamond, J.
